DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 24 November 2020 has been acknowledged and entered.
Claims 1, 5, 8-10, 12-13, 15, and 19 have been amended.
Claims 4, 11, and 18 have been canceled.
Claims 1-3, 5-10, 12-17, and 19-21 are currently pending.

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive. 
Applicant argues (in Remarks/Arguments, pages 6-7), that Neither O’Neil, nor the asserted combination of O’Neil and Sewell, disclose at least the following features of claim 1 as amended, or the equivalent features of claims 8 and 15:
the utility meter configured to: transmit the measured usage with a request defining a further usage limit to the server via the network at configurable intervals”

The office action concedes that O'Neil fails to disclose the request previously recited in claim 4, and contends that Sewell discloses such a request at paragraph [0040], Sewell does not, in fact, disclose a utility meter that sends measured usage, as well as a request for a further usage limit, to a server.  Sewell’s system, as shown in FIG. 1, includes a middleware system and a number of firmware systems co-located with utility meters. Paragraph [0040] states that, in some examples, the middleware system can “instruct the firmware system 110 to notify but does not also send a request for a further amount with the measured usage report. That is, Sewell’s firmware system does not satisfy both portions of the claim features recited above - the transmission of measured usage and the transmission of a request defining a further usage limit.  On the contrary, Sewell makes no mention of usage limits being requested by the utility meter or firmware system.  The asserted combination of O’Neil and Sewell therefore does not satisfy each and every feature of the amended claims. Reconsideration and withdrawal of all pending claims is requested.
	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Sewell discloses in ([0043], FIG. 3 illustrates a diagram of the middleware system 130 in communication with a plurality of system resources 150, according to an exemplary embodiment of the present invention. The middleware system 110 can be analogous act as a central server for the utility services system 100 and can comprise one or more computing devices or servers configured to provide centralized operations of the utility metering system 100. For example, in some embodiments, the middleware system can maintain data relevant to the system 100 as a whole, provide services for a website 235, and maintain and manage data relevant to individual customers.  Further, Sewell discloses in [0046] The web interface 235 can be an interface to a website provided by a web server 230 associated with the utility metering system 100. The web server 230 can manage a web account for each customer registered with the website. Through the associated web account, a customer can manage his or her utility services account. Changes made to the web account via the website can be stored on the middleware system 130 and used to update the customer's utility services account. As needed, these updates can then be transmitted from the middleware system 130 to the applicable firmware system 110 at the customer's utility meter 10, such as by .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil (US PG Pub. 2012/0119922) in view of Sewell (US PG Pub. 2011/0225072).
As per claim 1, O’Neil discloses a system, comprising: 
a utility meter connected to a data network and having a cutoff device for enabling or disabling delivery of a utility to a load (abstract; [0028] FIG. 1 illustrates a collar-based utility meter control system 100 in accordance with an exemplary embodiment of the present disclosure. The system 100 comprises an adapter collar 103 communicating with a utility meter 102 and a customer interface unit (CIU) 104; also see FIG. 1); and 5
a server connected to the utility meter via the network ([0029]-[0030] data server); 
the utility meter configured to: receive a usage limit for the utility from the server, and store the usage limit in a memory ([0086], In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103); 
measure usage of the utility by the load ([0041]);  
responsive to the determining that10 the measured usage exceeds the usage limit, activate the cutoff device to disable the delivery of the utility to the load ([0013] Upon depletion of funds, the meter will automatically disconnect power to the home and send a disconnected status back to the utility billing system); and 
transmit the measured usage to the server via the network [0038] The meter management logic 214 performs a daily read of the meter 102 via the meter interface 210 and stores such meter data 223 obtained in memory 202. The meter interface 210 connects the collar 103 to meter 102 (FIG. 1), and may be software, hardware, or a combination thereof. The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212) at configurable intervals ([0042]-[0043]); 
the server configured to:  15maintain an account balance associated with the load ([0033], When a customer 101 pre-pays for his utility services, the billing server 106 stores data indicative of any unapplied payments. "Unapplied payments" refers to amounts that have been pre-paid but not yet applied to the customer's billing account); 
receive the measured usage from the utility meter via the network ([0038]The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212); 
decrement the account balance based on the measured usage ([0086]-[0087]); In step 702, the remote meter management logic 314 stores data corresponding to the daily reading indicative of the customer's usage history. In step 703, the remote meter management logic 314 bills the customer's account for the received daily reading. In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103);
when the account balance is not exhausted, generate the further usage limit based on the account balance, and send the further usage limit 20to the utility meter ([0046],[0050],[0087]; and 
when the account balance is exhausted, send a command to activate the cutoff device to the utility meter ([0062] The remote meter management logic 314 may further determine that a particular customer's account has been depleted and may generate a utility service disconnect notification for transmission to the collar 103 and ultimately for display on the CIU 104). 
O’Neil does not explicitly disclose, however, Sewell discloses:
the usage limit defining a quantity of the utility ([0040]); 
transmit the measured usage with a request defining a further usage limit to the server via the network at configurable intervals ([0027]-[0028],[0032]; [0046]); and 
the further usage limit defining a further quantity of the utility ([0029]-[0034] rules for further usage amounts/quantities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine rates and quantities/thresholds for utility usage.    

As per claims 2, 9, and 16, O’Neil in view of Sewell discloses the system, method, and server of claims 1, 8, and 15, respectively.  O’Neil further discloses the server further configured to store a rate 25defining a cost corresponding to a quantity of the utility ([0046]; and
the server configured to decrement the account balance based on the measured usage and the rate ([0046],[0086]-[0087]).  

As per claim 5, 12, and 19, O’Neil in view of Sewell discloses the system of claims 1, 8, and 15, respectively. O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit based on the request ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 6, 13, and 20, O’Neil in view of Sewell discloses the system of claims 5, 12, and 19, respectively.  O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the usage limit with a quantity of the utility equal to the quantity in the request, 10when the account balance accommodates the quantity in the request. ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 7, 14, and 21, O’Neil in view of Sewell discloses the system of claims 1, 8, and 15, respectively. O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit by determining a quantity of the utility that will consume substantially the entire account balance ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 8, O’Neil discloses a method in a server having a processor (FIG. 2, [204]), a memory (FIG. 2 [202]) and a network interface (FIG. 2 [206]) for connecting to a utility meter via a network ([0029]-[0030] data server); 
the utility meter having a cutoff device for enabling or disabling delivery of a utility to a load (abstract; [0028] FIG. 1 illustrates a collar-based utility meter control system 100 in accordance with an exemplary embodiment of the present disclosure. The system 100 comprises an adapter collar 103 communicating with a utility meter 102 and a customer interface unit (CIU) 104; also see FIG. 1), the method comprising:  20
maintaining, in the memory, an account balance associated with the load ([0033], When a customer 101 pre-pays for his utility services, the billing server 106 stores data indicative of any unapplied payments. "Unapplied payments" refers to amounts that have been pre-paid but not yet applied to the customer's billing account); 
receiving, at the processor via the network interface, measured usage from the utility meter via the network ([0038]The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212); 
decrementing, at the processor, the account balance based on the measured usage ([0086]-[0087]); In step 702, the remote meter management logic 314 stores data corresponding to the daily reading indicative of the customer's usage history. In step 703, the remote meter management logic 314 bills the customer's account for the received daily reading. In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103);  25
when the account balance is not exhausted, generating the usage limit at the processor based on the account balance, and sending the usage limit to the utility meter via the network interface ([0046],[0050],[0087]); and 
when the account balance is exhausted, sending a command to activate the cutoff device to the utility meter via the network interface ([0062] The remote meter management logic 314 may further determine that a particular customer's account has been depleted and may generate a utility service disconnect notification for transmission to the collar 103 and ultimately for display on the CIU 104).  
O’Neil does not explicitly disclose, however, Sewell discloses:
receiving measured usage with a request defining a further usage limit from the utility meter via the network ([0027]-[0028],[0046]); and 
the usage limit defining a quantity of the utility ([0041],[0029]-[0034] rules for further usage amounts/quantities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to Sewell in order to determine rates and quantities/thresholds for utility usage.

As per claim 15, O’Neil discloses a server, comprising: 
a network interface for connecting to a utility meter via a network (FIG. 2 ([206]); 
the utility meter having a cutoff device for enabling or disabling delivery of a utility to a load (abstract; {0028]); 
a memory storing an account balance associated with the load ([0033]); and  
30a processor interconnected with the memory and the network interface ([0038]); 
the processor configured to:  23WO 2016/145505PCT/CA2015/000162 receive the measured usage from the utility meter via the network ([0038]The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212); 
decrement the account balance based on the measured usage ([0086]-[0087]); In step 702, the remote meter management logic 314 stores data corresponding to the daily reading indicative of the customer's usage history. In step 703, the remote meter management logic 314 bills the customer's account for the received daily reading. In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103); 
when the account balance is not exhausted, generate a usage limit based on the account balance, and send the usage limit to the utility 5meter ([0046],[0050],[0087]); and 
when the account balance is exhausted, send a command to activate the cutoff device to the utility meter ([0062] The remote meter management logic 314 may further determine that a particular customer's account has been depleted and may generate a utility service disconnect notification for transmission to the collar 103 and ultimately for display on the CIU 104).  
O’Neil does not explicitly disclose, however, Sewell discloses:
receive the measured usage with a request defining a further usage limit from the utility meter via the network ([0027]-[0028],[0046]); and 
the usage limit defining a quantity of the utility ([0041],[0029]-[0034] rules for further usage amounts/quantities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine rates and quantities/thresholds for utility usage.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil (US PG Pub. 2012/0119922) in view of Sewell (US PG Pub. 2011/0225072) as applied to claims 2, 9, and 16 above and further in view of Alberth, Jr. et al. (US Patent No. 2014/0077968). 
As per claims 3, 10, and 17, O’Neil in view of Sewell discloses the system, method, and server of claims 2, 9, and 16, respectively.  O’Neil does not further disclose, however, Alberth, Jr. et al. discloses the server further configured to generate the further usage limit based on the account balance and the rate ([0052], For instance, a first utility user sets the alert threshold at five remaining days of estimated utility usage until utility shut-off. If past utility usage patterns indicate that the first utility user consumes approximately 50 kilowatt hours (kWh) of electricity per day, the processing device sets the alert threshold credit amount by extrapolating that there are approximately five days of utility usage remaining when there is credit for 250 kWh left in the first user's prepaid utility meter account. Accordingly, different utility accounts that have the same alert threshold set (i.e., as corresponds to the same number of remaining days of utility usage) can equate to different remaining credit amounts. With further regard to the above example, a second utility user might have approximately five days of utility usage remaining when there is credit for 150 kWh left in the second user's prepaid utility meter account because of different past utility usage patterns. More complex calculations involve applying different utility usage rates for different times (e.g., weekdays vs. the weekend).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Sewell to include further usage limit based on the account balance and the rate as taught by Alberth, Jr. et al. to estimate remaining utility usage. 


Conclusion
25 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)  Reduan H. Khan, Tanzim F. Aditi, Victor Sreeram, and Herbert H. C. Iu; “A Prepaid Smart Metering Scheme Based on WiMAX Prepaid Accounting Model”; Published 
2)  “WORLD-LEADING PREPAYMENT SYSTEMS PUT ITRON AT FOREFRONT OF ENERGY USE IN AFRICA”, 2011; METERING.COM, METERING INTERNATIONAL ISSUE - 2 | 2011; pages 74-75, discloses that Itron was awarded the tender to develop and implement Eskom’s National Online Vending Platform in 2006. The technology was successfully piloted before being migrated into a full production environment; and today it is the largest prepayment vending system in the world.  It has become a solution which is changing the entire prepaid vending environment by both improving cash collection for the utility and allowing consumers to purchase electricity anywhere, at any time.
3)  Wimberly, Jamie, “PREPAY ENERGY AND ENHANCED TRANSACTIONS”, 
November 2014, DeFG, 28 pages, discloses providing Enhanced Transactions through 
Prepay Energy Working Group (PEWG).  The Enhanced transactions includes user preferences during enrollment, which are set in regards to channel, frequency, content, communication (A bill conversation everyday through the channel that the customer chooses).  This will provide flexibility for moving away from the 30-day billing cycle.
4)  Eliel Keelson, Kwame Osei Boateng, and I. Ghansah; “Low Cost Early Adoption Procedures for Implementing Smart Prepaid Metering Systems in African Developing Countries”, February 2015; Journal of Multidisciplinary Engineering Science and Technology(JMEST) ISSN:  3159-0040; Vol. 2, Issue 2; pgs. 240-250, discloses strategies for dealing with the problem of energy crisis in African developing countries, which includes the low cost procedures the early adoption of implementation of smart prepaid metering systems.  

	6)  “What is Prepaid Electricity?“, Posted on February 28th, 2015 by Smart Prepaid Electric, smartprepaidelectric.com, 2 pgs., discloses, similar to prepaid phone service, prepaid electricity refers to electricity that you pay for before you use it. The Retail Electric Provider, or REP, enables you to pay upfront. After that happens, you can track your electricity usage in conjunction with your payments.  Pricing depends on what your REP charges per kilowatt hour (kWh). The amount of money you pay, however, is equivalent to a dollar amount of electricity; it does not specify the amount of kWh. Thus your costs are based on the amount of electricity you consume and the REP charge for each kWh. Also, costs tend to rise and fall daily, similar to the price of gasoline; since it is used every day, there is no fixed price for electricity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                            /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628